06/23/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 20-0323


                                          DA 20-0323
                                                                            FILED
                                                                             JUN 2 3 2020
                                                                           Bowen Gr eenw000
                                                                         Clerk of Supreme Cour,
IN THE MATTER OF:                                                           State nf futn-stan..



J.E.S.,                                                               ORDER

               A Youth in Need of Care.




          Appellate Defender Chad Wright has asked this Court to permit an out-of-time appeal
for Respondent/Appellant A.B.S. from the Order terminating parental rights entered
April 23,2020, by the Ninth Judicial District Court,Glacier County,in Cause No.DN 16-21.
The Attorney General's Office has been contacted and takes no position on this request.
          An out-of-time appeal is allowed when "extraordinary circumstances amounting to a
gross miscarriage ofjustice" may arise. M.R. App.P. 4(6). The petition filed in this matter
raises sufficient grounds to constitute the extraordinary circumstances justifying an
out-of-time appeal.
          Therefore,
      IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that the Office of Appellate Defender shall have
thirty days from the date of this Order within which to prepare, file, and serve a Notice of
Appeal and a Request for Transcripts in compliance with the Montana Rules of Appellate
Procedure.
          The Clerk is directed to provide copies of this Order to all counsel of record.
                          e_d
      DATED this2i? day of June, 2020.
4,/,